Supreme Court of Texas
                            ══════════
                             No. 21-0065
                            ══════════

                            Stephen Stelly,
                               Petitioner,

                                    v.

   John E. DeLoach, individually, John E. DeLoach as General
  Partner of John E. DeLoach Family Limited Partnership, and
         John E. DeLoach Family Limited Partnership,
                              Respondents

   ═══════════════════════════════════════
              On Petition for Review from the
       Court of Appeals for the First District of Texas
   ═══════════════════════════════════════

                             PER CURIAM

      Stephen Stelly brought suit against his erstwhile business
partner, John DeLoach. 1 Stelly claimed that DeLoach breached their
contract by not delivering a real-property deed after Stelly had paid off
the debt on the original purchase price of the land. Stelly prevailed at
trial, where the jury found that he owns the land free of any
encumbrance. The court of appeals reversed and rendered judgment for


      1 DeLoach passed away while this case was pending in the trial court.
His estate continued the litigation.
DeLoach on the single ground that the statute of limitations had run on
Stelly’s breach-of-contract claim.       We reverse the court of appeals’
judgment, and we remand the case to that court for further proceedings.
      Stelly has lived on and rented the land in question from the
original owners since 1999. In April 2000, Stelly and DeLoach decided
to form a joint farming venture. They purchased farming equipment
and the 600 acres Stelly lived on from the original owners. They closed
on the land transaction in October 2000, with DeLoach securing a
$270,000 loan for the land from Capital Farm Credit. DeLoach’s name
alone was on the original warranty deed. Next, the agreement between
DeLoach and Stelly read that “[Stelly] agrees to pay [DeLoach] the total
notes, taxes, any fees for the 600 acres on F.M. 1663, along with all notes
on equipment financing by [DeLoach].” DeLoach also agreed to pay
Stelly $3,500 each month for Stelly to manage sugar-cane operations on
the property. In exchange, Stelly made payments on the note, and
allowed DeLoach free use of Stelly’s combine equipment, which he had
owned individually prior to the parties’ agreement. The handwritten
agreement concluded with the promise that “[u]pon final payment of
property, [DeLoach] will deed property over to [Stelly]. Same with all
equipment purchased.”
      Stelly made all the payments for the cost of the land; by May 2005,
he had fully repaid DeLoach. In September 2005, both men signed a
deed transferring approximately two and a half acres of the 600 acres to
Stelly’s parents for their home.         Despite Stelly’s performance, his
continued use of the land as his home, and DeLoach’s acceptance that
Stelly could deed several acres to his parents, DeLoach did not transfer




                                     2
the deed to Stelly. In 2008, DeLoach stopped paying Stelly monthly
payments to manage the land. Finally, in 2015, DeLoach announced
that Stelly did not own the land and that he intended to sell the 600
acres.
         Stelly sued DeLoach for breach of their agreement for the sale of
the land.     The jury found that DeLoach materially breached their
agreement. The trial court rendered judgment on the jury verdict and
held that Stelly owned the real property and the equipment free and
clear just as if DeLoach had conveyed title.
         DeLoach appealed, and the court of appeals reversed and
rendered.     That court held that (1) Stelly only pleaded a breach-of-
contract claim, not a trespass-to-try-title claim; (2) the breach-of-
contract claim accrued at the time the breach occurred, which in this
case was in 2005; and (3) Stelly’s claim was therefore untimely because
he sued six years after the breach, despite a four-year limitations period
under Texas Civil Practice and Remedies Code Sections 16.004(a)(1) and
16.051. By contrast, it observed, a trespass-to-try-title claim would have
been timely. ___ S.W.3d ___, 2020 WL 4689194, at *4-5 (Tex. App.—
Houston [1st Dist.] Aug. 13, 2020). The appellate court therefore had no
need to address any other issues that DeLoach had raised.
         We reverse the court of appeals and remand for further
proceedings.      Under our holding in Brumley v. McDuff, 2 Stelly
adequately pleaded a trespass-to-try-title claim and acquired equitable
title upon completing payment to DeLoach for the amount of the original


         The court of appeals made its decision without the benefit of our
         2

holding in this case.




                                     3
loan amount. See 616 S.W.3d 826, 832 (Tex. 2021).
       A trespass-to-try-title action requires the petition to allege:
(1) the parties’ real names and residences; (2) a legally sufficient
description of the premises; (3) the plaintiff’s claimed interest; (4) that
plaintiff possesses the premises or is entitled to possession; (5) that the
defendant unlawfully entered and dispossessed the plaintiff of the
premises and withholds possession; and (6) a prayer for relief. TEX. R.
CIV. P. 783(a)–(e), (g); Brumley, 616 S.W.3d at 832. We held in Brumley
that “these pleading requirements [are] ‘detailed,’ but they are not
arduous.” 616 S.W.3d at 832.
       Stelly satisfied these requirements. In his petition, he included
the parties’ names and residences, a description of the premises “with
sufficient certainty to identify the same,” and the property interest
claimed. TEX. R. CIV. P. 783(b). The petition prays for relief establishing
Stelly’s ownership of the entire 600 acres. The petition names the 600
acres in Chambers County, and the exhibit attached to the pleadings is
the agreement between Stelly and DeLoach, which describes the land at
issue as Farm # 2504, “on Hwy 1663 and Oak Island Rd.” The petition
states Stelly’s claimed ownership, asserts that DeLoach unlawfully
withheld possession and attempted to sell the land, and prays for
recognized ownership over the entire parcel. TEX. R. CIV. P. 783(a)–(e),
(g).
       Under Brumley, Stelly adequately pleaded a trespass-to-try-title
claim regardless of how that claim was denominated in the petition. See
Brumley, 616 S.W.3d at 833 n.39 (collecting cases). As in Brumley, every
party here knew what was at issue and that Stelly sought clear title to




                                    4
the land. See id. at 832. DeLoach had sufficient information about
Stelly’s claim to prepare a defense, even under a trespass-to-try-title
claim. In Brumley we held that “[t]hough it would have been better to
use the statutory ‘trespass to try title’ name to describe their claim,
there is no doubt that the Brumleys sought ownership of the property
. . . in their pleadings, not merely to ‘adjudicate the supremacy of their
title.’” Id. at 835 (citing Roark v. Allen, 633 S.W.2d 804, 810 (Tex. 1982)).
So too, here, there was no doubt that Stelly sought ownership of the
property and DeLoach had notice throughout the case of what was at
issue.
         DeLoach does not contest that a trespass-to-try-title action where
equitable title vested would be exempt from the four-year limitations
period. See TEX. CIV. PRAC. & REM. CODE § 16.051 (exempting recovery
for real property); Jackson v. Hernandez, 285 S.W.2d 184, 191 (Tex.
1955). The jury found that an agreement existed between DeLoach and
Stelly, that Stelly had not breached the agreement, and that DeLoach
had failed to comply. Under our precedents, this jury determination is
sufficient to find that Stelly was “vested with an equitable title to the
property sufficient to enable him to maintain his action in trespass to
try title.” Johnson v. Wood, 157 S.W.2d 146, 148 (Tex. [Comm’n Op.]
1941).
         Therefore, without hearing oral argument, pursuant to Texas
Rule of Appellate Procedure 59.1, we reverse the court of appeals’
judgment and remand the case to that court for further proceedings.

OPINION DELIVERED: April 8, 2022




                                      5